FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 12/1/2021. The rejection of record under 35 USC § 112 (a) and (b) has not been overcome by Applicant's amendment and is hereby repeated and made FINAL. In addition, Applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC § 112(a) set forth below.
The cross hatching surface shading in the drawings is understood to illustrate a woven material such as cloth or fabric on the surfaces to which it is applied. The Examiner understands the amendment to the surface shading was made for proper form to improve the appearance of the cross hatching in the original figures. No new matter has been introduced.
Claim FINAL Rejection – 35 U.S.C. § 112 (a) and (b)
The claim is AGAIN and FINALLY rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant did not address all considerations of the first rejection. The claim is indefinite and non-enabling for the following reason/s:
The appearance of the trim around the openings of the article in the replacement figures has not been definitely described. In some areas, the trim is shown with a nominal or no thickness, while in other areas it is shown with a significant thickness. One of skill in the art must resort to conjecture in order to determine the appearance of the trim because one exact appearance has not been definitely described. See below:

    PNG
    media_image1.png
    1580
    1200
    media_image1.png
    Greyscale

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha L Brodowski whose telephone number is (571)272-9142.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl L Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.L.B./
Examiner, Art Unit 2915

/JENNIFER L WATKINS/Examiner, Art Unit 2915